

	

		II

		109th CONGRESS

		1st Session

		S. 736

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			

				Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

			

		

		A BILL

		To amend the Outer Continental Shelf Lands Act to promote

		  uses on the Outer Continental Shelf.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Alternative Energy Enhancement Act of

			 2005

				.

		

			2.

			Alternate energy-related uses on the Outer Continental

			 Shelf

			

				(a)

				In general

				Section 8 of the Outer Continental Shelf Lands Act (43 U.S.C.

			 1337) is amended by adding at the end the following:

				

					

						(p)

						(1)

							The Secretary, in consultation with the Secretary of the

				Department in which the Coast Guard is operating and other relevant departments

				and agencies of the Federal Government, may grant a lease, easement,

				right-of-way, license, or permit on the outer Continental Shelf for activities

				not otherwise authorized under this Act, the Deepwater Port Act of 1974 (33

				U.S.C. 1501 et seq.), the Ocean Thermal Energy Conversion Act of 1980 (42

				U.S.C. 9101 et seq.), or other applicable law, if those activities support or

				promote—

							

								(A)

								exploration, development, production, transportation, or

				storage of oil, natural gas, or other minerals;

							

								(B)

								production, transportation, or transmission of energy from

				sources other than oil and gas; or

							

								(C)

								use, for energy-related or marine-related purposes, of

				facilities in use on or before the date of enactment of this subsection for

				activities authorized under this Act.

							

							(2)

							(A)

								(i)

									Subject to paragraph (3), the Secretary shall establish

				reasonable forms of payment for any lease, easement, right-of-way, license, or

				permit under this subsection, including a royalty, fee, rental, bonus, or other

				payment, as the Secretary determines to be appropriate.

								

									(ii)

									The Secretary may establish a form of payment described in

				clause (i) by rule or by agreement with the holder of the lease, easement,

				right-of-way, license, or permit.

								

								(B)

								In establishing a form of, or schedule relating to, a payment

				under subparagraph (A), the Secretary shall take into consideration the

				economic viability of a proposed activity.

							

								(C)

								The Secretary may, by rule, provide for relief from or

				reduction of a payment under subparagraph (A)—

								

									(i)

									if, without the relief or reduction, an activity relating to a

				lease, easement, right-of-way, license, or permit under this subsection would

				be uneconomical;

								

									(ii)

									to encourage a particular activity; or

								

									(iii)

									for another reason, as the Secretary determines to be

				appropriate.

								

								(D)

								If the holder of a lease,

				easement, right-of-way, license, or permit under this subsection fails to make

				a payment by the date required under a rule or term of the lease, easement,

				right-of-way, license, or permit, the Secretary may require the holder to pay

				interest on the payment in accordance with the underpayment rate established

				under section 6621(a)(2) of the Internal Revenue Code of 1986, for the

				period—

								

									(i)

									beginning on the date on

				which the payment was due; and

								

									(ii)

									ending on the date on which

				the payment is made.

								

								(E)

								(i)

									The Secretary may allow a credit in the amount of any excess

				payment made by the holder of a lease, easement, right-of-way, license, or

				permit under this subsection or provide a refund in the amount of the excess

				payment from the account to or in which the excess payment was paid or

				deposited.

								

									(ii)

									The Secretary shall pay, or allow the holder of a lease,

				easement, right-of-way, license, or permit under this subsection a credit in

				the amount of, any interest on an amount refunded or credited under clause (i)

				in accordance with the overpayment rate established under section 6621(a)(1) of

				the Internal Revenue Code of 1986, for the period—

									

										(I)

										beginning on the date on which the Secretary received the

				excess payment; and

									

										(II)

										ending on the date on which the refund or credit is

				provided.

									

								(F)

								(i)

									The Secretary, in coordination with the Administrator of the

				National Oceanic and Atmospheric Administration, may establish reasonable forms

				of payment, as determined by the Secretary, for a license issued under the

				Ocean Thermal Energy Conversion Act of 1980 (42 U.S.C. 9101 et seq.), including

				a royalty, fee, rental, bonus, or other payment, as the Secretary determines to

				be appropriate, in addition to the administrative fee under section 102(h) of

				that Act (42 U.S.C. 9112(h)).

								

									(ii)

									A form of payment under clause (i) may be established by rule

				or by agreement with the holder of the lease, easement, right-of-way, license,

				or permit.

								

							(3)

							(A)

								Any funds received by the Secretary from a holder of a lease,

				easement, right-of-way, license, or permit under this subsection shall be

				distributed in accordance with this paragraph.

							

								(B)

								(i)

									If a lease, easement, right-of-way, license, or permit under

				this subsection covers a specific tract of, or regards a facility located on,

				the outer Continental Shelf and is not an easement or right-of-way for

				transmission or transportation of energy, minerals, or other natural resources,

				the Secretary shall pay 50 percent of any amount received from the holder of

				the lease, easement, right-of-way, license, or permit to the State off the

				shore of which the geographic center of the area covered by the lease,

				easement, right-of-way, license, permit, or facility is located, in accordance

				with Federal law determining the seaward lateral boundaries of the coastal

				States.

								

									(ii)

									Not later than the last day of the month after the month during

				which the Secretary receives a payment from the holder of a lease, easement,

				right-of-way, license, or permit described in clause (i), the Secretary shall

				make payments in accordance with clause (i).

								

								(C)

								(i)

									The Secretary shall deposit 20 percent of the funds described

				in subparagraph (A) to a special account maintained and administered by the

				Secretary to provide research and development grants for improving energy

				technologies.

								

									(ii)

									An amount deposited under clause (i) shall remain available

				until expended, without further appropriation.

								

								(D)

								The Secretary shall credit 5 percent of the funds described in

				subparagraph (A) to the annual operating appropriation of the Minerals

				Management Service.

							

								(E)

								The Secretary shall deposit any funds described in subparagraph

				(A) that are not deposited or credited under subparagraphs (B) through (D) in

				the general fund of the Treasury.

							

								(F)

								This paragraph does not apply to any amount received by the

				Secretary under section 9701 of title 31, United States Code, or any other law

				(including regulations) under which the Secretary may recover the costs of

				administering this subsection.

							

							(4)

							Before carrying out this

				subsection, the Secretary shall consult with the Secretary of Defense and other

				appropriate Federal agencies regarding the effect of this subsection on

				national security and navigational obstruction.

						

							(5)

							(A)

								The Secretary may issue a lease, easement, right-of-way,

				license, or permit under paragraph (1) on a competitive or noncompetitive

				basis.

							

								(B)

								In determining whether a lease, easement right-of-way, license,

				or permit shall be granted competitively or noncompetitively, the Secretary

				shall consider factors including—

								

									(i)

									prevention of waste and conservation of natural

				resources;

								

									(ii)

									the economic viability of a project;

								

									(iii)

									protection of the environment;

								

									(iv)

									the national interest and national security;

								

									(v)

									human safety;

								

									(vi)

									protection of correlative rights; and

								

									(vii)

									the potential return of the lease, easement, right-of-way,

				license, or permit.

								

							(6)

							The Secretary, in consultation with the Secretary of the

				Department in which the Coast Guard is operating, other relevant Federal

				agencies, and affected States, as the Secretary determines appropriate, shall

				promulgate any regulation the Secretary determines to be necessary to

				administer this subsection to achieve the goals of—

							

								(A)

								ensuring public safety;

							

								(B)

								protecting the environment;

							

								(C)

								preventing waste;

							

								(D)

								conserving the natural resources of, and protecting correlative

				rights in, the outer Continental Shelf;

							

								(E)

								protecting national security interests;

							

								(F)

								auditing and reconciling payments made and owed by each holder

				of a lease, easement, right-of-way, license, or permit under this subsection to

				ensure a correct accounting and collection of the payments; and

							

								(G)

								requiring each holder of a lease, easement, right-of-way,

				license, or permit under this subsection to—

								

									(i)

									establish such records as the Secretary determines to be

				necessary;

								

									(ii)

									retain all records relating to an activity under a lease,

				easement, right-of-way, license, or permit under this subsection for such

				period as the Secretary may prescribe; and

								

									(iii)

									produce the records on receipt of a request from the

				Secretary.

								

							(7)

							Section 22 shall apply to any activity relating to a lease,

				easement, right-of-way, license, or permit under this subsection.

						

							(8)

							The Secretary shall require the holder of a lease, easement,

				right-of-way, license, or permit under this subsection to—

							

								(A)

								submit to the Secretary a surety bond or other form of

				security, as determined by the Secretary; and

							

								(B)

								comply with any other requirement the Secretary determines to

				be necessary to protect the interests of the United States.

							

							(9)

							Nothing in this subsection displaces, supersedes, limits, or

				modifies the jurisdiction, responsibility, or authority of any Federal or State

				agency under any other Federal law.

						

							(10)

							This subsection does not apply to any area on the outer

				Continental Shelf designated as a National Marine Sanctuary.

						.

			

				(b)

				Conforming amendment

				Section 8 of the Outer Continental Shelf Lands Act (43 U.S.C.

			 1337) is amended in the section heading by striking 

						Leasing

					 and all that

			 follows and inserting 

						Leases,

			 Easements, and Rights-of-Way on the Outer Continental

			 Shelf..

			

				(c)

				Savings provision

				Nothing in the amendment made by subsection (a) requires any

			 resubmission of documents previously submitted or any reauthorization of

			 actions previously authorized with respect to any project—

				

					(1)

					for which offshore test facilities have been constructed before

			 the date of enactment of this Act; or

				

					(2)

					for which a request for proposals has been issued by a public

			 authority.

				

